Citation Nr: 0623341	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-36 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to restoration of a total disability rating based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, daughter, son-in-law, and friend


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from November 1969 to 
November 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, that terminated the veteran's total disability rating 
based on individual unemployability.

The veteran was afforded a personal hearing at the RO before 
a Decision Review Officer in October 2003 and before the 
undersigned in May 2005.  Transcripts of the hearings are 
associated with the claims file.  At the time of his May 2005 
hearing, the veteran submitted additional evidence (medical 
records and reports) that had not previously been considered 
by the RO.  Normally, such evidence must be considered by the 
RO, the agency of original jurisdiction, prior to 
adjudication of the claim by the Board.  38 CFR § 20.1304; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  However, 
the veteran also submitted a waiver of such consideration by 
the RO; therefore, his appeal may be considered by the Board 
at this time.


FINDINGS OF FACT

1.  In February 1994, the veteran was awarded a total 
disability evaluation based on individual unemployability on 
account of his service-connected disabilities.

2.  In April 2001, the veteran reported that he had completed 
a VA vocational rehabilitation program and had started a 
part-time (20 hours or less a week) job as a counselor, which 
paid 10 dollars an hour. 

3.  The record shows that several workplace accommodations 
were made to assist the veteran in his employment.  

4.  It is not shown by clear and convincing evidence that the 
veteran is actually capable of substantially gainful 
employable.


CONCLUSION OF LAW

The criteria for the termination of the veteran's total 
disability rating based on individual unemployability were 
not met, and his total rating is restored.  38 C.F.R. §§ 
3.105, 3.340, 3.341, 3.343, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Several VA regulations govern the assignment, continuation, 
or termination of a total rating based on unemployability.  
See 38 C.F.R. §§ 3.340(a)(1), 3.341(a), 4.15, 4.16, 4.18, 
4.19 (2005).  Regulations provide that a total disability 
rating based on individual unemployability is warranted when 
the evidence shows the veteran is precluded from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  Total disability may or may not be permanent.  
Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340 (2005).

In reducing a total disability rating based on individual 
unemployability, "caution must be exercised . . . that actual 
employability is established by clear and convincing 
evidence."  38 C.F.R. § 3.343(c)(1) (2005).

Marginal employment is not considered to be substantially 
gainful employment. Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person. Marginal employment may also be held to exist, on 
a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold. Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a) (2005).

In a February 1994 rating decision, the RO established that 
the veteran was totally disabled as a result of his service-
connected lumbar disc disease with left-sided radiculopathy, 
arthritis of the thoracic spine, and duodenal ulcer.  The 
veteran's entitlement to a total disability rating based on 
individual unemployability was established under the 
percentage standards of 38 C.F.R. § 4.16(a) and the RO's 
finding that the veteran was unemployable was primarily the 
result of his service-connected low back disability.  Among 
the evidence considered by the RO were service and post-
service medical records and reports.  Of note, VA examination 
reports dated in July 1992 indicated that the veteran had not 
been employed in his profession as a plumber since his active 
service, and that he suffered from profound muscle atrophy 
and radiculopathy as a result of his degenerative disc 
disease and spondylolisthesis.

In April 2001, the veteran reported that he had just 
completed a VA vocational rehabilitation program, and that he 
was attempting to work as a counselor on a part-time basis 
for 10 dollars an hour.  Statements received from the veteran 
and his representative in April 2002 and April 2003 indicate 
that the veteran continued to work for approximately 20 hours 
a week.  An October 2003 wage statement from indicated that 
the veteran was paid at the rate of $11.15 an hour, and that 
his year-to-date earnings amounted to $9,126.42.  The poverty 
threshold for one person in 2003 was $9,393.  See Faust v. 
West, 13 Vet. App. 342 (2000).

In a letter dated in September 2003, a case manager at the 
veteran's place of employment reported that the veteran 
worked with individuals at a residence.  She indicated that 
the residence provided services to individuals with 
disabilities, and that it also encouraged those with 
disabilities to apply for employment.  In this regard, she 
said the residence had made accommodations for the veteran's 
spinal disability by having him work with individuals who 
were totally mobile with no need for bending or lifting.  The 
veteran was noted to work 20 hours or less a week.  She said 
the veteran was dependable and had become of an important 
part of his clients' lives.  

The veteran's employment ended in October 2004.  A December 
2004 letter from the human resources manager confirms this 
change of employment.

At his personal hearings, and in a statement provided in May 
2005, the veteran reported that he was able to maintain his 
employment because of the multiple accommodations that they 
provided him.  First, he said he was assigned to clients that 
would not result in having to lift or bend to provide them 
their needs.  Next, he stated that he was allowed to take 
breaks as often as he needed, which included time to lie down 
and stretch and relax his back.  He also indicated that there 
were few restrictions placed upon him in terms of taking sick 
leave.  However, despite these accommodations, the veteran 
said was unable to maintain his employment.  He stated that 
the pain had grown too severe, and that his need to 
recuperate from these pain attacks had become too prevalent.  
He added that a change in work assignment had also prompted 
him to leave his job because some of the accommodations could 
no longer be met.

In Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit pointed out that 
when the RO granted the veteran a total disability based on 
individual unemployability, "[t]he individual unemployability 
evaluation and the benefits attributable to it could not be 
reduced except upon 'a determination that actual 
employability is established by clear and convincing 
evidence'" citing 38 C.F.R. § 3.343(c)(1).  In VAOPGCPREC 6-
99, VA General Counsel noted that the Federal Circuit in 
Collaro recognized that VA may reduce a total schedular 
rating upon a lesser evidentiary showing than would be 
necessary to reduce a total disability rating premised on 
individual unemployability.

If a veteran's service-connected disabilities are sufficient 
to produce unemployability, as reflected in the total 
disability rating, and there is no evidence of any 
improvement in those service-connected disabilities or of any 
change in the veteran's circumstances that would allow him to 
work, then any change or correction in the ratings assigned 
for the veteran's service-connected disabilities would not 
constitute clear and convincing evidence that the veteran has 
regained actual employability.  Reduction of a total 
disability rating based on individual unemployability based 
only on a correction of the ratings assigned for the 
veteran's service-connected disabilities would thus be 
inconsistent with 38 C.F.R. § 3.343(c)(1).  See VAOPGCPREC 
13-97 (holding that termination of total disability rating 
based on individual unemployability based solely on a 
veteran's removal from the "work possible environment" would 
be inconsistent with the requirement of 38 C.F.R. § 
3.343(c)(1) that, in order to reduce such a rating, actual 
employability be established by clear and convincing 
evidence).

Further, in Collaro v. West, 12 Vet. App. 63 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
directed the Board to reinstate a 100 percent rating based 
upon unemployability unless the evidence satisfied the 
requirement for clear and convincing evidence of 
employability under 38 C.F.R. § 3.343(c).  The Board in the 
present case finds that the requirement of clear and 
convincing evidence of employability is not met.  As noted 
above, the RO determined in February 1994 that the veteran 
was unemployable due to his service-connected low back 
disability.  

Since that time, the RO has not obtained or presented clear 
and convincing evidence that establishes the veteran is 
capable of substantially gainful employment.  The subsequent 
termination of his individual unemployability rating appears 
to be based solely on the veteran obtaining part-time 
employment as a counselor.  First, it is inconclusive as to 
whether the veteran's salary crossed the poverty threshold.  
Further, and more importantly, the record shows that several 
accommodations were made for the veteran in order to help him 
maintain employment.  The veteran's employer acknowledged 
that accommodations were provided to him on account of his 
low back disability.  The RO made no effort to determine the 
scope of the accommodations provided to the veteran and 
whether the veteran's employment situation was analogous to a 
"protected" employment environment as provided by 38 C.F.R. 
§ 4.16(a).  Such a determination would have been highly 
probative to the issue on appeal.  

Nevertheless, considering the mission statement of residence 
and the accommodations provided to him, the Board finds that 
the veteran essentially worked in a "protected" 
environment.  This finding is supported by the fact the 
veteran was forced to leave his job when those accommodations 
could no longer be met.  Thus, as the Board finds that actual 
employability (substantially gainful) has not been clearly 
and convincingly established, entitlement to restoration of a 
total disability rating based on individual unemployability 
is warranted.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable by restoring the 
veteran's total disability evaluation based on individual 
unemployability, and thus represents a full grant of the 
issue on appeal.  A decision therefore poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


ORDER

Entitlement to restoration of a total disability rating based 
on individual unemployability is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


